Os MOTION FOR KeIIEARING.
(Nos. 1,759 and 1,775.)
MR. (TIIEF JUSTICE BRAXTLY
delivered the opinion of tho court.
Counsel for defendants have submitted motions for a rehearing of these causes, with elaborate briefs in support of them. They contend that the court rested its decision of the question involved upon a view of the statute which was not discussed either in the oral argument or briefs submitted at the hearing. They say that it did not occur to them that any special significance was to- be given to the phrase “any such lode or mining claim,” and that they did not deem it necessary in their argument and briefs to discuss it.
While it is mío that the briefs upon which the argument was made at the hearing contained 1101 direct reference to the meaning of this expression, yet, owing to the importance of' *412tbe question involved, and following, suggestions made by questions put by different members of tbe court during tbe course of tbe argument, counsel on both sides asked and obtained leave to file supplemental briefs devoted to a discussion of tlie proper construction to ho given to tbe statute and tbe extent of tbe powers conferred by it. In these briefs -botb sides dwell at some length upon tbe meaning of the phrase “any such lode or mining claim” and its significance, in view of tbe matters which are required to be set forth in the petition for an inspection order. We have re-examined carefully all these briefs, together with the briefs submitted on these motions. These latter contain no suggestion which was not given full consideration in the preparation of the original opinion. We are of the opinion, after such re-examination of the question involved, that a rehearing would not result in a different conclusion. Tbe motions are therefore denied.

Denied.